OPINION OF THE COURT
Motion, insofar as it seeks leave to appeal from that portion of the order of the Appellate Division which affirmed the order of Supreme Court granting the petition to consolidate the arbitration proceedings, dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution; motion otherwise denied. Twenty dollars costs and necessary reproduction disbursements to petitioner-respondent.